PER CURIAM.
In its important features, with a single exception, this case is like Burroughs Adding Machine Co. v. Robertson (6 C. C. A.) 9 F.(2d) 619. The exception is that, after the contract of sale was made — that is, after the written order and note in payment for the machine were executed by the purchaser — the serial number of the machine' was inserted by the seller-into the order and note. This was held below to bring the contract within the Conditional Sales Act of Tennessee. That act (Shannon’s Code, § 3670al) provides that conditional sales of personal property shall be invalid unless evidenced by a written contract or memorandum “executed at the time of the sale.” If we assume, though we do not so decide, that the sale that the statute contemplates should be considered as taking place when the machine is manufactured and delivered, still there is no proof to show that the number was supplied at or before that day, or “at the time of the sale.” The contract does not, therefore, meet the require-ments of the statute as it has been interpreted by the Supreme Court of Tennessee.
Judgment reversed.